DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1-16 are currently pending.  In response to the Office Action mailed 3/31/2022, applicant amended claims 1.
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/12/2022, with respect to claims 1 and 9 have been fully considered and are persuasive.  The prior art of record does not disclose or render obvious applicant’s invention as claimed in claim 1 and 9.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the first polyimide exists 75 to 98 weight % at a surface of the first alignment film on the pixel electrode and at an interface with the seal material” in combination with all the other limitations of claim 1.
Claims 2-8 are allowable due to dependency to claim 1.
US 20160085119 A1 to Hirota et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1 in combination with the all other limitations of claim 1.  Specifically, Hirota discloses various limitations of base claim 1: a liquid crystal display device comprising: a first substrate (Fig. 1 substrate 100), having pixel electrodes (Fig. 1 pixel electrode 112) and a first alignment film (Fig. 1 alignment film 113), a second substrate adhering to the first substrate at a periphery through a seal material (para 75 “the seal material for bonding the TFT substrate 100 and the counter substrate 200”), and liquid crystal being sealed inside (Fig. 1 liquid crystal layer 300), wherein the first alignment film is formed from a first polyimide, which receives a photo alignment treatment, and a second polyimide, which does not receive the photo alignment treatment, (para 46 “the alignment film with 2-layer structure formed of a first film to be optically aligned and a second film not to be optically aligned”), and dielectric anisotropy of the liquid crystal is positive (See para 9 describing positive and negative liquid crystals).  
However, Hirota does not disclose that “the first polyimide exists 75 to 98 weight % at a surface of the first alignment film on the pixel electrode and at an interface with the seal material, the second polyimide increases gradually in going to depth direction from the surface of the first alignment film in a cross sectional view.”  Further, US 20200166809 A1 to Kiyota discloses the second polyimide increases gradually in going to depth direction from the surface of the first alignment film in a cross sectional view (as shown in Fig. 3), but does not disclose that the first polyimide exists 75 to 98 weight % at a surface of the first alignment film on the pixel electrode and at an interface with the seal material.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 9.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the first polyimide exists 75 to 98 weight % at a surface of the first alignment film on the pixel electrode and at an interface with the seal material” in combination with all the other limitations of claim 9.
Claims 10-16 are allowable due to dependency to claim 9.
US 20160085119 A1 to Hirota et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1 in combination with the all other limitations of claim 9.  Specifically, Hirota discloses various limitations of base claim 9: a liquid crystal display device comprising: a first substrate (Fig. 1 substrate 100), having pixel electrodes (Fig. 1 pixel electrode 112) and a first alignment film (Fig. 1 alignment film 113), a second substrate adhering to the first substrate at a periphery through a seal material (para 75 “the seal material for bonding the TFT substrate 100 and the counter substrate 200”), and liquid crystal being sealed inside (Fig. 1 liquid crystal layer 300), wherein the first alignment film is formed from a first polyimide, which receives a photo alignment treatment, and a second polyimide, which does not receive the photo alignment treatment, (para 46 “the alignment film with 2-layer structure formed of a first film to be optically aligned and a second film not to be optically aligned”), and dielectric anisotropy of the liquid crystal is positive (See para 9 describing positive and negative liquid crystals).  
However, Hirota does not disclose that “the first polyimide exists 75 to 98 weight % n a range of 10 nm from a surface in depth direction of the first alignment film on the pixel electrode and at an interface with the seal material, the second polyimide increases gradually in going to depth direction from the surface of the first alignment film in a cross sectional view.”  Further, US 20200166809 A1 to Kiyota discloses the second polyimide increases gradually in going to depth direction from the surface of the first alignment film in a cross sectional view (as shown in Fig. 3), but does not disclose that the first polyimide exists 75 to 98 weight % at a surface of the first alignment film on the pixel electrode and at an interface with the seal material.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 9.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/            Primary Examiner, Art Unit 2871